Citation Nr: 0501549	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1972.  He died in July 1973.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision in which the 
RO determined that new and material evidence had not been 
received to reopen a claim of service connection for the 
cause of the veteran's death.

In July 2003, this claim was remanded by the Board to the RO 
after it was determined that the appellant had submitted a 
Notice of Disagreement (NOD) regarding the February 2000 
rating decision, but that the RO had not responded by issuing 
a Statement of the Case (SOC).  The RO then issued a SOC, and 
the appellant subsequently perfected her appeal.  

The issue of service connection for the cause of the 
veteran's death is being reopened and remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will the appellant notify if further action is required on 
her part.  




FINDINGS OF FACT

1.  In an August 1976 decision, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  

2.  The additional evidence received since the Board's August 
1976 decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative of 
previously submitted evidence; and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

The evidence received since the Board's August 1976 decision 
is new and material; thus, the claim of service connection 
for the cause of the veteran's death is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
appellant's claim.  

As will be discussed in greater detail, the Board finds that 
new and material evidence has been submitted, and that the 
claim should be reopened.  The Board also finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  


II.  Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran suffered from an acquired psychiatric disorder as a 
result of his military service and that this disorder 
contributed to his death by drowning in 1973.  

The record reflects that the appellant's claim was denied by 
the Board in an August 1976 decision.  The Board essentially 
concluded that the veteran's death was accidental, and not 
the result of a suicide caused by service-connected 
psychiatric disability.  

That decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  In order to reopen the claim, new and material 
evidence must have been submitted by the appellant.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

Since filing to reopen her claim, the appellant has submitted 
an October 1999 letter from a registered nurse in which the 
nurse concluded that the veteran did have a medical 
disability resulting from service, which was evident from the 
changes in his behavior during and after service.  

The appellant also submitted a June 2004 letter from a 
private psychiatrist in which the psychiatrist concluded that 
the veteran was suffering from some sort of anxiety disorder 
prior to his death.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claims of service 
connection for the cause of the veteran's death.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

In view of the above determination that the appellant's claim 
is reopened, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and to conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In particular, the Board notes that, although the appellant 
was provided with a notification letter in May 2004 advising 
her of the type of evidence necessary to reopen a previously 
denied claim, she has not yet been provided with a specific 
letter advising her of the type of evidence necessary to 
substantiate the underlying claim for service connection.  

Thus, the Board concludes that a remand is necessary so that 
she can be provided with the appropriate notice pursuant to 
38 U.S.C.A. § 5103(a) (West 2002).  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification action required by the VCAA 
have been completed.  In particular, the 
RO should advise the appellant of the 
information and/or evidence needed to 
substantiate her claim.  In particular, 
the RO should advise the appellant to 
submit evidence showing that a service-
connected disability caused or 
contributed to the veteran's death by 
drowning.  The RO should also request her 
assistance in obtaining police reports or 
other documentation that may exist 
regarding any investigation into the 
circumstances of the veteran's death.  
The RO should also advise the appellant 
as to her and VA's responsibilities under 
the VCAA.  The RO should also advise the 
appellant to identify any additional 
evidence that she believes may be 
relevant to her claim.  

2.  The RO should undertake any 
additional evidentiary development deemed 
necessary to adjudicate the now reopened 
claim of service.  

3.  Following completion of such 
development, the RO should adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the RO should issue an 
Supplemental Statement of the Case 
(SSOC), and the appellant should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


